DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1 – 6 and 14 have been considered, and have found to be persuasive.  Please see the new ground(s) of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (U.S. Patent Publication No. 2016/0357081).
Regarding claim 1, in Figure 7, Li discloses a display substrate, comprising a first conductive line (15) extending in a first direction (horizontal direction) on a base substrate (11), a second conductive line (16) extending in a second direction (extends in vertical direction) crossing the first direction on the base substrate, and an insulation layer (1312) arranged between the first conductive line and the second conductive line, wherein the display substrate further comprises a buffer layer (1311) arranged between the insulation layer and the base substrate, a groove (wire containing groove that gate line 15 is disposed in) extending in the first direction is formed in the buffer layer, the first conductive line (15) is arranged in the groove, and a surface of the first conductive line away from the base substrate is flush with a surface of the buffer layer away from the base substrate (the upper surface of gate line 15 is flushed with the upper surface of layer 1311).
Regarding claim 2, Li discloses wherein the first conductive line crosses the second conductive line at a target region, the first conductive line comprises a first portion arranged at the target region and a second portion other than the first portion, and a surface of the first portion in contact with the insulation layer is parallel to the base substrate (Figure 7).
Regarding claim 3, Li discloses wherein a surface of the insulation layer adjacent to the base substrate at the target region is parallel to the base substrate, and a surface of the insulation layer away from the base substrate at the target region is parallel to the base substrate (Figure 7).
Regarding claim 4, Li discloses wherein a support pattern is further arranged in the groove and at a side of the first conductive line facing the base substrate, and an orthogonal projection of the support pattern onto the base substrate is located within an orthogonal projection of the first conductive line onto the base substrate (Figure 7).
Regarding claim 5, Li discloses wherein the first conductive line comprises a third portion and a fourth portion, a surface of the third portion away from the base substrate is flush with a surface of the fourth portion away from the base substrate, and an orthogonal projection of the third portion onto the base substrate coincides with the orthogonal projection of the support pattern onto the base substrate (Figure 7).
Regarding claim 6, Li discloses wherein the support pattern is a conductive pattern (Figure 7).
Regarding claim 14, Li discloses display device, comprising the display substrate according to claim 1 (Figure 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847